Title: To Thomas Jefferson from David M. Randolph, 8 October 1823
From: Randolph, David M.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Will’s Tavern,
                            8th October 1823
                        
                    I am prevented from arriving at Charlottesville to-day, by an awkward circumstance. I shall go on foot as far as Mr Boyd’s to-day, and hope you will find it convenient to send for me there, to-morrow evening, by seven Oclock—when I shall have the pleasure to wait on you—very respectfully, your friend
                        
                    D  M Randolph